Title: From Thomas Jefferson to John Strode, 14 June 1797
From: Jefferson, Thomas
To: Strode, John


                    
                        Dear Sir
                        Philadelphia June 14. 97.
                    
                    I have to acknolege the receipt of your favor of May 7. together with the survey of the road from Georgetown to Stevensburgh. As I believe there will be no difficulty in getting the road established from it’s entry into Culpeper till it gets into the established and direct road in Prince Edward, I propose to confer at Georgetown with some members of the Bridge company and get them to undertake to have the road opened to the Culpeper line.
                    We are in hopes of rising about Saturday the 24th. The immense events which are daily taking place in Europe render it impossible for Congress to know to what state of things to adapt their proceedings. I am in hopes therefore they will conclude it best to do almost nothing for the present, but await the event of their negociation with France, and hope the establishment of peace in Europe will give us leisure and opportunity to devise some means of preserving neutrality in all wars, yet of maintaining a due respect to our honour and our interests. It cannot be denied that these have been grossly trampled on by both the belligerent powers in the present war. I am with great esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                